Part III   DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Pre-amendment filed August 10, 2020.    Claims 1-25 are pending. 
 
 Election/Restriction
1.	  Restriction to one of the following inventions is required under 35 U.S.C. § 121, and this application also contains claims directed to the patentably distinct species:

** Group I:  Claims 1-16,21-25 are drawn to a product comprising an apparatus, 
                      classified in CPC H01L 29/7827. 
** Group II:  Claims 17-20 are drawn to a method of forming an apparatus, classified in 
                       CPC H01L 29/66666.

	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II, as above grouped, are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (M.P.E.P. § 806.05(f)).  Unpatentability of grouping I invention would not necessarily imply unpatentability of grouping II inventions.  In the instant case, the device of the grouping I invention may be made by process material different than those/that of the grouping II invention; for example, forming and employing photoresist patterns in the trenches as masks to exposed portion of the channel material; and removing the exposed portions of the channel material to form elongated trenches;
or b) removing portions of a channel material to form lower portions of channel regions, and then depositing portions of the channel material on the lower portions to form upper portions having a larger width to define overhang portions extending outward beyond an outer boundary of the lower regions.
 


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 

 
** This application also contains claims directed to the patentably distinct species:
Species I:  Figs 1A and 2J, a first embodiment, in which an insulative material 118 is                   
formed between a first gate electrode 114 of a first vertical transistor and a second gate electrode 114 of a second vertical transistor.  
Species II:  Figs 3 and 4C, a second embodiment, in which an air gap 350 is formed 
between a first gate electrode 114 of a first vertical transistor and a second       
gate electrode 114 of a second vertical transistor.   
** Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

The Species I, as shown in Figs 1A,2A-2J, is for the first apparatus comprising an insulative material 118 (Figs 1A,2J) formed between a first gate electrode of a first vertical transistor and a second gate electrode of a second vertical transistor, wherein Figures 2A-2J are drawn to a first method of manufacturing the first apparatus; whereas, 
The Species II, as shown in Figs 3,4A-4C, is for a second apparatus distinctly comprising an air gap 350 (Figs 3, 4C) formed between a first gate electrode of a first vertical transistor and a second gate electrode of a second vertical transistor, wherein Figures 4A-4C are drawn to a second method of manufacturing the second apparatus. 
In addition, these species are not obvious variants of each other based on the current record.   The claims to the different species recite the mutually exclusive characteristics of such species, as mentioned above.
Currently, Claim 1 is generic to Group I invention, and Claim 17 is generic to Group II invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized/divergent subject matter; and the species or groupings of patentably indistinct species required different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 

The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 

Should applicant traverse on the ground that the inventions/species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention/species.  

Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowance generic claim as provided by 37 CFR 1.141.

	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


				****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822